Per Curiam,
The justice having set forth in his record the material averments of the petition, his finding that they were sustained in all particulars was sufficient, without further repetition, to sustain the judgment, provided the petition itself contained all the essentials. The question then arises, whether the petition averred sufficient facts to take the place of an averment of three months’ previous notice to quit. This statutory notice being for the benefit of the tenant may be waived by him in his written lease; but when the fact is so it must appear of record. A waiver arises by necessary implication when the lease contains a stipulation for a notice to quit, which could have been introduced for no other purpose but as a substitute for the statutory provision. This is such a case. The notice stipulated for was not intended as a condition precedent to the termination of tenancy — as, possibly, it might be construed if the tenancy were at will. It was manifestly intended to take the place of the statutory notice to remove, and the record shows with sufficient clearness that it was given in accordance with the terms of the agreement. But as all the questions raised by exceptions were fully considered, and correctly disposed of in the opinion filed by the learned judge of the court below, we need not prolong the discussion.
Judgment affirmed.